Title: From Benjamin Franklin to Gourlade & Moylan, 23 April 1781
From: Franklin, Benjamin
To: Gourlade & Moylan


Gentlemen,
Passy, April 23. 1781
I received your Favour of the 9th Instant, & am much obliged by your Care in forwarding my Letters &c by the Ships Franklin & Duke of Leinster.
I shall accept and pay your Bills in favour of Tessier & La Galdie. The other in favour of M. Pothonnier & Co. for the full Ballance of your Account I defer, till Mr Williams, to whom it appertains, has seen and approved your Charge of Storeage, Shipping, &c. of his Goods; that Charge of 2 l.t. 10 s. for each Package seeming to me too high. I have before objected to your Method of Drawing immediately for your full Account before one can have time to examine it, which puts one under the disagreable Necessity of either refusing to accept your Bills, or of swallowing an Account without considering it. I wish you would hereafter change this Proceeding, which tho’ not with an unfair Intention has that Appearance. I expect Mr Williams here in a Week or 10 Days. With much Esteem, I have the honour to be Gentlemen, Your most obedient & most humble Servant
Messrs Gourlade & Moilan
